UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4686


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL YOUNG,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:07-cr-00775-MBS-1)


Submitted: May 26, 2017                                           Decided: July 12, 2017


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kimberly H. Albro, Assistant Federal Public Defender, Columbia, South Carolina, for
Appellant. Beth Drake, United States Attorney, Jimmie Ewing, Jane Barrett Taylor,
Assistant United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Defendant Daniel Young appeals his 24-month sentence for violating the terms of

his supervised release based on a South Carolina conviction for first-degree domestic

violence and two failed drug tests. We find no error with the district court’s conclusion

that the state statute qualifies as a crime of violence in this context, thus triggering a

higher advisory sentencing range. However, because the district court did not articulate

any reason for the sentence it imposed, we are compelled to vacate and remand for

resentencing. 1



                                               I.

       While on supervised release for illegally possessing a firearm, Defendant tested

positive for drugs twice and pleaded guilty to first-degree domestic violence under South

Carolina law. S.C. Code Ann. § 16-25-20 (2015). The domestic violence conviction

resulted from Defendant’s guilty plea that he had hit a woman with whom he was living

on her right side, fracturing, or least bruising, her ribs. Over Defendant’s objection, the

district court concluded that Defendant’s state conviction qualified as a “crime of

violence” and was therefore a Grade A supervised release violation. Combined with

Defendant’s criminal history category of IV, the Grade A violation produced a sentencing

range of 24 to 30 months’ imprisonment, which is capped at 24 months’ imprisonment by

statute.

       1
           We express no view as to the appropriateness of the sentence itself.


                                               2
       Defendant argued for a sentence of time served while in state custody for his

domestic violence conviction, and the government recommended 24 months’

imprisonment. Throughout the parties’ statements, the district court largely refrained

from comment, instead asking the parties whether they had anything else to add. After

hearing from the parties, the district court concluded:

       Mr. Young, I have listened to the arguments of counsel and reviewed the record,
       and it is my determination that the previously imposed term of supervised release
       is hereby revoked; and pursuant to the Sentencing Reform Act of 1984, it is the
       judgment of the Court that the defendant, Daniel Young, is hereby committed to
       the custody of the Bureau of Prisons to be imprisoned for a period of 24 months.

J.A. 40. Defendant timely appealed.


                                             II.

       We will affirm a revocation sentence unless it falls outside the applicable statutory

maximum or is otherwise plainly unreasonable.              United States v. Thompson,

595 F.3d 544, 546 (4th Cir. 2010). Although our review accords substantial deference,

we cannot affirm a sentence that lacks adequate reasoning. United States v. Moulden,

478 F.3d 652, 657 (4th Cir. 2007). We find significant procedural error if the sentencing

court miscalculates the sentencing range, fails to consider the applicable § 3553(a)

factors, or inadequately explains the reasons for its sentence. Gall v. United States,

552 U.S. 38, 51 (2007). A revocation sentence is plainly unreasonable if the court fails to

provide some reasoned basis, however minimal, for appellate review.             Thompson,
595 F.3d at 547, 548.     Furthermore, “whether a defendant’s offense of conviction

constitutes a crime of violence under § 4B1.2(a) of the [Sentencing] Guidelines is a legal


                                             3
issue that we review de novo.” United States v. Mobley, 687 F.3d 625, 627 (4th Cir.

2012).



                                              III.

                                              A.

         Defendant first argues that the district court committed significant procedural error

by misclassifying his criminal domestic violence conviction as a crime of violence, and

thus overstating the severity of his violation of supervised release. We disagree.

         Grade A applies to violations of supervised release arising from crimes of

violence. U.S. Sentencing Guidelines Manual § 7B1.1(a), p.s. As relevant here, “crime

of violence” means an offense punishable by imprisonment for a term exceeding one year

that “has as an element the use, attempted use, or threatened use of physical force against

the person of another.” U.S.S.G. § 4B1.2(a); see also id. § 7B1.1, p.s., n.2 (cross-

referencing § 4B1.2(a)). 2 This, in turn, can encompass a range of conduct pertaining to

bodily injury. See Johnson v. United States, 559 U.S. 133, 140 (2010) (defining physical

force, in the context of the Armed Career Criminal Act, to mean “violent force—that is,

force capable of causing physical pain or injury to another person” (citation omitted));

United States v. Castleman, 134 S. Ct. 1405, 1410 (2014) (importing the common-law




         2
        Because domestic violence does not appear in the enumerated clause, that clause
does not apply here, and the dispute turns on the so-called force clause.


                                               4
definition    of   force,   which   includes   “offensive    touching,”   into   18   U.S.C.

§ 921(a)(33)(A)’s definition of “misdemeanor crime of domestic violence”).

         We have applied the categorical approach to determine whether an offense

constitutes a crime of violence under the Sentencing Guidelines. See United States v.

Montes-Flores, 736 F.3d 357, 364 (4th Cir. 2013); see also United States v. McMillian,

652 F. App’x 186, 192–94 (4th Cir. 2016) (per curiam) (unpublished) (applying the

categorical approach in the revocation context). That “approach focuses on the elements

of the prior offense rather than the conduct underlying the conviction.” United States v.

Cabrerar-Umanzor, 728 F.3d 347, 350 (4th Cir. 2013). We have held in an unpublished

opinion, on which the district court relied, that South Carolina’s offense of criminal

domestic violence categorically qualifies as a crime of violence under the force clause.

United States v. Chisholm, 579 F. App’x 187, 195–96 (4th Cir. 2014) (unpublished). We

find Chisholm’s interpretation persuasive.         And we reject Defendant’s challenges to

Chisholm’s reasoning because the state cases he has cited do not show that minimal

touching suffices for criminal domestic violence and the amendments to the domestic

violence statute did not change the language that we interpreted as requiring violent

force.

         Even if we considered Defendant’s actual conduct, as U.S.S.G. § 7B1.1, p.s., n.1

suggests, we would still conclude that Defendant’s conviction qualifies as a crime of

violence because he used violent force when he hit a person with enough force to

fracture, or at least bruise, her ribs. The district court did not err when it designated



                                               5
Defendant’s state conviction as a Grade A violation when calculating his policy statement

range.

                                             B.

         Defendant next argues that the district court erred procedurally in failing to

adequately explain its sentence. We are compelled to agree.

         For revocation sentences, a district court need not provide the level of detail or

specificity required for post-conviction sentences, but it must provide a statement of

reasons that permits this court to “effectively review the reasonableness of the sentence”

and to confirm “that the sentencing court considered the § 3553(a) factors with regard to

the particular defendant” being sentenced.        Moulden, 478 F.3d at 657.     Under the

deferential standard applied when reviewing revocation sentences, “[w]e may be hard-

pressed to find any explanation for within-range, revocation sentences insufficient.”

Thompson, 595 F.3d at 547. Still, “a district court may not simply impose sentence

without giving any indication of its reasons for doing so.” Id.

         Here, the district court merely identified the statutory maximum sentence and

imposed it. The district court did not mention § 3553(a), any of the § 3553(a) factors, or

any of Defendant’s arguments for a lower sentence. Nor did the district court ask

Defendant or his counsel any questions that would shed light on the court’s reasoning.

Under these circumstances, our ability to conduct meaningful appellate review is severely

undermined.




                                             6
                                           IV.

      For the foregoing reasons, we vacate and remand for resentencing. We dispense

with oral argument because the facts and legal conclusions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                            7